DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/12/2022 is acknowledged. Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Screen Captures and Transcript from YouTube video clip entitled “How to use The Urinator - Review of Usage,” Pages 2, uploaded on April 8, 2015 by user “The Urinator”. Retrieved from Internet: <https://www.youtube.com/ watch?v=22sTF1AHkd4>, hereinafter Urinator in view of United States Patent No. 5,483,799, hereinafter Dalto.
Regarding claim 1, Urinator teaches a temperature-regulated urine storage device (see figure below), comprising: a heating element (labeled in figure below) having a hollow (when wrapped, the heating element would bend slightly around the container thereby forming a hollow); a container (labeled in figure below) providing a cavity (the inside of the container); the container nested in the hollow (see figure below and when wrapped, the heating element would bend slightly around the container thereby forming a hollow); a spout (labeled in figure below) fluidly coupled to the cavity and an external portion of the container (see figure below); a thermal probe (labeled in figure below) in the cavity (see figure below); and a thermostat (computer chip, transcript line 21) electrically coupled to the thermal probe and the heating element in such a way that a fluid temperature sensed by the thermal probe.
Urinator fails to teach a housing having a user interface along a housing exterior and a thermostat electrically coupled to the user interface in such a way that a fluid temperature sensed by the thermal probe is representable on the user interface and a heating temperature is settable through the user interface.
Dalto teaches a temperature regulated specimen transporter which has a housing (Dalto, figure 1), a temperature control means (Dalto, item 30) and a temperature control circuit (Dalto, item 50) which is coupled to the temperature control means, the thermocouple and the heater/cooler (Dalto, column 5, lines 20-37) so as to provide insulation to the components kept inside (Dalto, column 4, lines 53-59) and to control the temperature within the housing to the temperature specified (Dalto, column 5, lines 20-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have put all of the contents of the storage device into a housing with an user interface sot that insulation can be provided to the components kept inside (Dalto, column 4, lines 53-59) and to have added a thermostat because it would control the temperature within the housing to the temperature specified (Dalto, column 5, lines 20-37).

    PNG
    media_image1.png
    868
    1427
    media_image1.png
    Greyscale

Regarding claim 2, Urinator and Dalto, as modified above, teach all limitations of claim 1; however, they fail to teach a power switch coupled to the thermostat.
Dalto further teaches relay switches which are coupled to the temperature control circuit to control the operational state of the thermocouple (Dalto, column 5, lines 20-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a power switch to the device of Urinator because it would allow for the controlling of the state of the thermocouple (Dalto, column 5, lines 20-37).
Regarding claim 3, modified Urinator teaches a sealant between the container and the thermostat, the sealant generally overlapping a bottom portion of the heating element (Dalto, figures 1 and 8 and column 5, lines 20-37).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urinator and Dalto as applied to claim 3 above, and further in view of United States Application Publication No. 2003/0221477, hereinafter Pierskalla.
Regarding claim 4, Urinator and Dalto teach all limitations of claim 3; however, they fail to each a sheath protecting the thermal probe in the cavity.
Pierskalla teaches a device with a sterile disposable sheath which covers a multiple-use probe so that the probe can remain sterile (Pierskalla, paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sheath which covers the thermal probe because it would allow for the probe to remain sterile (Pierskalla, paragraph [0009]).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urinator, Dalto and Pierskalla as applied to claim 4 above, and further in view of United States Application Publication No. 2002/0193760, hereinafter Thompson.
Regarding claim 5, Urinator teaches a cap engaging the spout; the cap movably between an open condition and a closed condition preventing flow from the cavity (transcript, lines 5-6).
Urinator, Dalto and Pierskall fail to teach a release switch valve having an external component along the housing exterior; and the release switch valve having an internal component coupled to the container in such a way that urging a fluid from the cavity simulates human urination in form and temperature.
Thompson teaches a urine collector which teaches an valve button which moves a barrier to an open or closed position in order to direct and control the flow of urine (Thompson, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a release switch with an internal and external component to the device of Urinator because it would allow for the directing and controlling of the flow of urine (Thompson, paragraph [0021]).
Regarding claim 6, Urinator teaches wherein the fluid is urine (material worked upon MPEP § 2115) and the cavity is dimensioned to store two to three fluid ounces of urine (transcript, lines 2-4).
Regarding claim 7, Urinator teaches a pouch (labeled in figure above) with a strap (transcript, lines 35-38), the pouch dimensioned to snugly receive the housing (transcript, lines 35-38).
Regarding claim 8, modified Urinator teaches a urine storage system, comprising: the temperature-regulated urine storage device of claim 7 (see supra); the housing providing a container compartment for the heating element and the sealant (see figure above and Dalto, figure 1); an electronics compartment disposed below the container compartment (Dalto, where item 30 is); the electronics compartment housing the thermostat (see Dalto, figures 1 and 8); and a separator plate (Dalto, item 16) between the container compartment and the electronics compartment (Dalto, figures 1 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796